 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG & H Products, Inc. and Lodge 34, InternationalAssociation of Machinists and Aerospace Work-ers, AFL-CIO. Case 30-CA-5595March 23, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND ZIMMERMANOn December 12, 1980, Administrative LawJudge Walter H. Maloney, Jr., issued the attachedDecision in this proceeding. Thereafter, Respond-ent and the General Counsel filed exceptions andsupporting briefs. Respondent and the GeneralCounsel also filed answering briefs in support ofthe Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.For the reasons fully set forth in the attachedDecision, the Administrative Law Judge has rec-ommended deferral to an arbitrator's award findingthat shop steward Thomas Huber was lawfully dis-ciplined for engaging in the unprotected activity ofadvising employees to engage in insubordination.The arbitrator found that Huber's advice to em-ployees not to fill out piecemeal timecards untilRespondent had supplied the Union with requestedinformation was "tantamount to insubordination, asthe grievant was advising employees not to complywith a legitimate directive of the Company."The Administrative Law Judge found that theunfair labor practice issue of antiunion discrimina-tion had been presented to the arbitrator and thatthe arbitrator had concluded Huber was disciplinedfor unprotected insubordination, not for exercisinghis duties as a steward in legitimate furtherance ofa grievance. Therefore, the Administrative LawJudge concluded that the arbitrator had addressedand resolved the unfair labor practice question andhad complied with the requirements of SpielbergManufacturing Company, 112 NLRB 1080 (1955),and its progeny.2Accordingly, he recommendedi In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on backpay duebased on the formula set forth therein.I E.g., Bay Shipbuilding Corporation, 251 NLRB 809 (1980); SuburbanMotor Freight, Inc., 247 NLRB 146 (1980); Atlantic Steel Company, 245NLRB 814 (1979); and Raytheon Company. 140 NLRB 883 (1963).261 NLRB No. 47deferral to the arbitrator's award and dismissed the8(a)(3) and (1) complaint allegation concerningHuber.We agree with the Administrative Law Judgethat deferral to the arbitrator's award is appropri-ate. Contrary to our dissenting colleague, we donot find the arbitrator's conclusion that Huber'sconduct was unprotected to be clearly repugnantto the Act. In determining if an arbitrator's awardis clearly repugnant under Spielberg, the test to beapplied is not whether the Board would havereached the same result,3but whether the award ispalpably wrong as a matter of law.4Board law relevant to Huber's situation permitsreasonably differing opinions about whether Re-spondent disciplined him for protected or unpro-tected conduct. The Board has consistently ad-hered to the principle that status as a shop stewarddoes not furnish a basis for total immunity fromdiscipline for acts of insubordination, including at-tempts to persuade fellow employees to refuse tofollow work orders.5Cases cited in the dissentingopinion expressly followed the principle cited, butfound under the circumstances presented there thatthe stewards' actions at issue remained part of agrievance procedure and did not exceed acceptablebounds of conduct.6Further, we note that Boardlaw does not mandate finding, as the dissent sug-gests, that advocacy of employee refusals to followwork orders cannot be unprotected insubordinationif the refusals would not interfere with productionor cause economic harm.7Based on the foregoing, we find that the arbitra-tor's award is not clearly repugnant to the purposesand policies of the Act. Accordingly, we shalldefer to that award and dismiss the complaint alle-gation concerning Huber's discharge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommended' Spielberg Manufacturing Co.., supra'International Harvester Company (Indianapolis Works), 138 NLRB 923,929 (1962).' Midwest Precision Castings Company, 244 NLRB 597 (1979); JosSchlitz Brewing Company, 240 NLRB 710 (1978); and Riviera Manufactur-ing Co., 167 NLRB 772 (1967).6 Pacific Coast Utilities Service. Inc., 238 NLRB 599, 606 (1978); andClara Barton Terrace Convalescent Center, a Division of National HealthEnterprises-Delfern, Inc., 225 NLRB 1028 (1976).7 We do not share our dissenting colleague's apparent certainty that theemployees' refusals to fill out the timecards would not have interferedwith Respondent's operations. Respondent contends that the cards, whichrequired detail recordation of time performing each element of certainproduction tasks, were necessary both to the preparation of an accuratepayroll and to the evaluation of production efficiency. We need not de-termine the merit of this contention, however, in deciding the deferralissue.298 G & H PRODUCTS, INC.Order of the Administrative Law Judge andhereby orders that the Respondent, G & H Prod-ucts, Inc., Kenosha, Wisconsin, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.MEMBER JENKINS, dissenting in part:I agree with my colleagues that the Administra-tive Law Judge was correct in finding that Re-spondent unlawfully discharged employees Moore,Mortenson, Gerber, and Westphal. However, Iwould additionally find that Respondent unlawfullydischarged steward Huber. In so doing, I woulddecline to defer to the arbitrator's award which re-instated Huber without backpay, as I believe thatthe award is repugnant to the Act.Huber, as steward, was requested by employeesto attend a meeting held to instruct employees inthe proper manner to fill out new timecards; Huberhimself was not required to use the new cards.During the meeting, Huber stated that, unless Re-spondent supplied previously requested informationconcerning the new incentive pay rates on whichthe cards were based, he would advise employeesnot to fill out the cards. The effect of such a refus-al would be that employees would receive a lowerbase rate for the work performed rather than theincentive rate. Huber was discharged when, in alater meeting with management officials, he refusedto retract his statement, which Respondent deemedto constitute insubordination.Following a hearing on a grievance filed con-cerning Huber's discharge, the arbitrator issued anaward in which he found that Respondent had theright to discipline Huber for counseling employeesto engage in insubordinate activity, but that the de-cision to discharge Huber was based on both hisstatement made before employees and his later re-fusal to retract the statement. The arbitrator notedthat there was no evidence that a retraction ofHuber's statement was necessary in order to induceemployees to fill out the timecards as ordered byRespondent's supervisors. Accordingly, as it ap-peared that lesser discipline would have been im-posed had Huber retracted his statement, and asthe refusal to retract the statement was not itself in-subordinate, the arbitrator found that the dischargewas an excessive penalty. In finding that Huber'sstatement constituted advocacy of insubordination,the arbitrator rejected the Union's argument thatHuber's statement was privileged because it wasmade in his capacity as a steward in pursuit of agrievance over the new incentive rates and the re-lated information request. Although the arbitratoracknowledged that Huber was acting in his capac-ity as steward when he advised employees not tofill out the cards, he found that "[t]he latitudegiven union representatives does not extend tocounseling or advising employees to engage in in-subordination. Indeed, arbitrators have held unionrepresentatives to a higher standard of conductthan that required of other employees."In my view, the arbitrator's award is repugnantto the Act, as it found "insubordinate" conductwhich, under longstanding Board precedent, con-stitutes protected concerted activity. Huber, in sup-port of a legitimate union demand for information,at most indicated an intention to advise employeesto engage in nondisruptive conduct which couldnot be expected to result in economic harm to Re-spondent.' The Union was both contractually andstatutorily entitled to the information requested,and its request for such data was intimately linkedwith the employees' distress over the new incentiverate system and the cards used as part of thatsystem. Employees had found the cards difficult tofill out properly and had been denied incentive paywhen the cards were filled out improperly. At thesame time, the employees suspected that the newrates would not enable them to earn more thantheir base pay, and the underlying data sought bythe Union was essential to evaluate this fear. Fur-ther, when the Union first requested the informa-tion the day before Huber's statement, Respondenthad the timestudies in its files, and lacked only a"summary sheet" interpreting the timestudies. De-spite the difficulties engendered by the new incen-tive rate system, Respondent denied the Union's re-quest that it supply the timestudies immediatelyand allow the Union to make its own analysis ofthe data. In these circumstances, Huber's attemptto hasten a resolution of the dispute by advocatingthat employees engage in protected concerted ac-tivity could not form a lawful basis for discipline.Accordingly, I would find that Respondent violat-ed Section 8(a)(3) and (1) of the Act when it dis-charged, and later converted to a reinstatementwithout backpay, Huber.In view of my finding concerning Huber's dis-charge, it follows that I would find that the strikein protest of the discharge was an unfair laborpractice strike and, thus, not prohibited by the con-tractual no-strike clause.' Huber's conduct is therefore unlike that in Midwest Precision CastingsCompany, 244 NLRB 597 (1979), where the Board held that a stewardlawfully was discharged (ater converted into a disciplinary layoff) forurging another employee to engage in a work slowdown. The conducthere is more akin to that in Pacific Coast Utilities Service, Inc., 238 NLRB599 (1978), and Clara Barton Terrace Convalescent Center, a Division ofNational Health Enterprises-Delfern. Inc, 225 NLRB 1028 (1976).299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative LawJudge: This case came on for hearing before me at Mil-waukee, Wisconsin, upon an unfair labor practice com-plaint,' issued by the Acting Director for Region 30 ofthe National Labor Relations Board, which alleges thatRespondent G & H Products, Inc.,2violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended. More particularly, the complaint alleges thatRespondent discharged Shop Steward Thomas Huber be-cause of his vigorous presentation of a grievance, that itdischarged probationary employees Jack Gerber, MikeMortenson, and Daniel Moore because they evidencedunion sympathies and an intention to join a picket line atthe conclusion of their probationary period, and dis-charged nonunit clerical employee Suzanne Westphal be-cause she struck in sympathy with other employees. Thecomplaint also alleges that company supervisors unlaw-fully interrogated employees concerning their union sym-pathies. Respondent asserts that it discharged Huber forinsubordination and that the Board, under its Spielbergdoctrine,3should defer to the award of an arbitrator whoconcluded that Huber had been disciplined for insubordi-nation.' It denies any unlawful interrogation, asserts thata strike which erupted to protest the discharge of Huberwas unprotected activity because it took place in viola-tion of a no-strike clause in an existing contract, thatGerber, Mortenson, and Moore were discharged forcause and that any intention on their part to join thepicket line at the conclusion of their probationary periodwas unprotected because the picket line itself was an ex-ercise in unprotected activity. Respondent also contendsthat Westphal was discharged for insubordination in re-fusing to do bargaining unit work which was assigned toher during the strike. Upon these contentions, the issuesherein were joined. IThe principal docket entries in this case are as follows: charge filedby Lodge 34, International Association of Machinists and AerospaceWorkers, AFL-CIO (herein called the Union or Lodge 34), against Re-spondent on January 9, 1980; complaint issued by Acting Director,Region 30, on March 24, 1980: Respondent's original answer filed onMarch 31, 1980; Respondent's first amended answer filed on August 21,1980; hearing held in Milwaukee, Wisconsin, on August 26-29, 1980;briefs filed with me by the General Counsel and Respondent on October14, 1980.z Respondent admits, and I find, that it is a Wisconsin corporationwhich maintains its place of business in Kenosha, Wisconsin, where it isengaged in the manufacturing and nonretail sale and distribution of ma-chinery and equipment used in the dairy, food, and industrial processingindustries. In the course and conduct of this business, Respondent, in thecourse of a year, sold and shipped from its Kenosha, Wisconsin, plant di-rectly to points and places located outside the State of Wisconsin goodand materials valued in excess of S50,000. Accordingly, Respondent is anemployer engaged in commerce within the meaning of Sec. 2(2), (6), and(7) of the Act. The Union is a labor organization within the meaning ofSec. 2(5) of the Act.' Spielberg Manufacturing Company, 112 NLRB 1080 (1955).'As discussed more fully, infia the arbitrator felt that discharge wastoo severe a penalty for Huber's insubordination, so he ordered the Re-spondent to reinstate Huber without backpay.' Errors in the transcript have been noted and corrected.1. THE UNFAIR LABOR PRACTICES ALLEGEDFor a number of years, Respondent has maintained anoffice and a production facility at Kenosha, Wisconsin,where it makes stainless steel fittings. It bends, machines,and welds various connections to these fittings, whichare then sold to customers in the dairy and food process-ing industries Respondent also makes pumps and clean-ing units for the same customers. In December 1979,when the events in this case transpired, Respondent em-ployed approximately 100 hourly paid production andmaintenance employees who were, and are, representedby Lodge 34. This unit was covered by a collective-bar-gaining agreement which was signed on November 4,1977, and which expired on July 1, 1980. Of consequencein this case are a provision in that contract requiringunion membership of all employees following their 30thday of employment, a grievance procedure providing forthe grieving and ultimate submission to an arbitrator ofany unresolved dispute between an employee (or theUnion) and the Company concerning a claim of breachor violation of the agreement, a provision exempting pro-bationary employees from the protection of the griev-ance machinery during their first 45 working days, and acomplicated incentive plan which establishes the frame-work for providing incentive rates covering work doneby about 75 percent of the members of the bargainingunit. Also of consequence is a provision in the agreementwhich states that "the Company agrees that there will beno lockout, and the Union agrees that there will be nostrike, slowdown, or stoppage during the life of this con-tract." Respondent has also promulgated shop ruleswhich include a provision authorizing discharge for in-subordination, an infraction which is defined as "actionsor statements which indicate deliberate and willful refus-al to comply with a proper request or demand."Shortly after the contract came into effect in 1977, Re-spondent established temporary incentive standards forthe setting up and tearing down of machinery used forvarious production activities. Included in these incentivestandards were temporary rates applicable to employeesoperating the Number Five turret lathes. These rates ap-plied to approximately 10 employees on 2 shifts. In orderto claim the benefit of an incentive rate during the setupor teardown of a lathe, each operator was required tosubmit to his foreman at the end of shift a pink orsalmon-colored card which contained the punched-intime that he began the operation and when he finished itor quit for the day. The card also contained additionalinformation, including the rate assigned for the job andthe time authorized for it to be accomplished. The failureof an employee to turn in such a card, or the making ofincomplete or erroneous entries on the card, could resultin loss of incentive pay until such time as a properlyfilled out card had been approved by the foreman andforwarded to the payroll department. Similar cards wereused to calculate incentive pay due for production workwhen the lathes were in actual operation.On Friday, November 30, Respondent decided to con-vert the temporary setup and teardown rates on NumberFive turret lathes into new permanent rates and to ac-company this change with the introduction of new setup300 G & H PRODUCTS, INC.and teardown cards. The new cards contained the sameinformation to be found on the existing pink cards but re-quired the entry of more detailed information than wascalled for by the existing cards. The setting up and tear-ing down of lathes between production runs are of vary-ing difficulty and complexity and can consume differingamounts of time depending upon the demands of the jobto be run. A setup may take from three-fourths of anhour to 3 hours to complete. The new cards providedfor the entry of individual times alloted to each compo-nent element of the particular operation which was as-signed, whereas the pink cards simply recorded the totaltime which was allotted to the whole operation. Beforeannouncing the permanent rates and the introduction ofthe new cards to employees, Marvin Wertz, the vicepresident in charge of production, held a meeting withPlant Superintendent Richard Zanella and various fore-men involved with the supervision of work on theNumber Five turret lathe. The purpose of the meetingwas to inform them of the establishment of permanentrates for setups and teardowns and to discuss the intro-duction of new cards which, from then on, had to befilled out by each lathe operator for each setup and tear-down. During this meeting, the supervisors in attendancelearned that the new cards were similar to those alreadyin use at Respondent's Poughkeepsie, New York, plant.A notice announcing these changes was posted on thebulletin board at the plant during the weekend.On Monday morning, December 3, as lathe operatorscame to work, Day-Shift Foreman Fred Vance handedthem the new cards and told them that they had to fillone out on each job. He informed the employees thatany failure on their part to fill out the cards would beregarded as insubordination. A number of the lathe oper-ators voiced their displeasure at receiving the cards,complaining that the rates established were impossible tomake and that they would end up making only their baserate. Most of the operators were puzzled by the newcards and had numerous questions concerning how to fillthem out.During the morning, David Pagliaroni, the chairmanof the Union's shop committee, asked Zanella for thedata which justified the imposition of the new rates. Zan-ella told him that he would have it available to himTuesday afternoon or Wednesday morning. The same re-quest was made to Zanella by Thomas Huber, one of theUnion's committeemen, and he received the sameanswer.sZanella forwarded the request to the industrialengineer who had performed certain timestudies in an-ticipation of the announcement of the installation perma-nent rates. He was told to organize the data and put it insequential form so that it would prove to be more under-standable to the union committee. Later on in the day,Pagliarioni, after consultation with Huber, filed a writtengrievance concerning the substance of the rates and gaveit to Vance.' This grievance was ultimately denied.' On this same date, Pagliarioni requested Vance to provide him withsuch data and was told it would be available in a day or two.I The Union claims that it filed a second grievance concerning delayby Respondent in providing it with backup information to justify the newrates. Respondent claim either that no such grievance was ever filed orOn Tuesday, December 4, Huber again requested thebackup data from Thomas Jeffery, the manager of manu-facturing. Because of several difficulties which had arisenon the previous day regarding how to fill out the cards,Vance called a meeting of day-shift turret lathe operatorsin his office about 9:30 a.m. in order to discuss theproper procedure to be followed in this regard. The dis-cussion became quite heated and, in the course of it,Huber entered the room and began to take part. Eventu-ally Zanella, who was passing through the area, wasasked to join the discussion. Various operators werecomplaining that the rates were too low and they wouldend up making only their base rate. They argued withVance about the substance of the rates and Huber saidthat he was going to advises the lathe operators not tofill out the new cards unless the Company supplied theUnion with data proving that the rates were legitimate.On this occasion, Huber again asked Zanella for thebackup data and was again told that he could have it in acouple of days.About I p.m. Huber was called into the companyoffice to see Jeffrey and Zanella. Also present wereVance and Pagliaroni. The latter was summoned to serveas Huber's representative. Jeffery confronted Huber withthe remark, made at the meeting in Vance's office andattributed to him, that he would advise lathe operatorsnot to fill out the new cards until backup data justifyingthe new rates was provided to the Union. Huber ad-mitted making this statement. Jeffery told him that sucha statement amounted to insubordination and askedHuber to retract it. Huber refused. Jeffery asked himagain to retract it and he again refused. During thecourse of this discussion, Huber asked to have GerhardRoemer, his business agent, present at the meeting andtold Jeffery that, if Roemer told him to retract the state-ment, he would do so. When it appeared that Huber re-mained adamant in his position, Jeffery and Zanella dis-charged him, saying that it was for insubordination.Vance then accompanied Huber as he left the plant,giving him an opportunity to collect his tools and to filea written grievance.Within minutes following the discharge of Huber, theentire shop walked out. Pagliaroni told departing work-ers that the strike was not authorized and that theyshould remain on the job, but they paid no attention tohim. Eventually Pagliaroni left as well. The strike lastedfrom December 4 until January 22. During that period oftime, the Union picketed Respondent's premises and Re-spondent continued its production efforts with the use offoremen, probationary employees, and clerical employ-ees. On January 22, the Union made an unconditionaloffer to return to work and Respondent accepted theoffer with respect to all employees for whom there wereopenings. It made no attempt to impose upon strikingworkers any sanctions which might have been availablethat it was filed and withdrawn. For purposes of this proceeding, it isunnecessary to resolve this peripheral question of fact.' Respondent claims that, on this occasion, Huber stated to the assem-bled employees that he would "instruct" them not to fill out the newcards until backup data was supplied. It made little difference to the arbi-trator whether Huber used the word "advise" or "instruct" and it makeslittle difference to me.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto it under the provisions of the no-strike clause of thecontract.On December 10, Jeffery phoned Roemer and toldhim that the data which had been requested was availa-ble. He invited Roemer and the union committee tocome to the plant on December 11 to inspect it. Becauseof the strike they declined the offer. On December 19,the union committee and management representativesmet at a nearby motel for the fourth step of the griev-ance relating to Huber's discharge. On this occasion, therequested data was supplied to union committee mem-bers and they were given about 45 minutes to review it.Respondent denied Huber's grievance at the fourthstep so it went to arbitration. On April I and May 12,1980, hearings were held on the grievance before arbitra-tor Neil M. Gundermann. Following the hearings andthe submission of briefs, Gundermann issued a 17-pagearbitration award, dated August 7, 1980, in which hefound that Respondent was justified in discipliningHuber for insubordination but that the penalty exactedwas too severe under the circumstances. He ordered Re-spondent to offer Huber reinstatement but without back-pay. Respondent complied with the award but, as of thetime of the hearing in this case, Huber had not actuallyreturned to work because of the existence of a strike, to-tally unrelated to the issues in this case, which beganwhen the contract expired on July 1.Early in November, Respondent hired the three al-leged discriminatees who were discharged on January 7.In accordance with paragraph 74 of the contract, theywere deemed to be probationary employees during thefirst 45 working days of their employment.9 Mike Mor-tenson and Daniel Moore were hired at the beginner'srate. Jack Gerber, who claimed experience as a lathe op-erator, was given a base rate which was 10 cents higherthan the beginner's rate.Before the strike began on December 4, Moore wasplaced into department 100. He was assigned by Fore-man Don Brickel, who had interviewed him, to be asweeper, working under the general supervison of Fore-man Harley Studdard. As his job title suggests, Mooreinitially spent most of his time during janitorial andcleanup work. Brickel told him at the time of the hiringinterview that he would be evaluated once a week.Moore never received any formal evaluations, eitherorally or in writing. After the strike began and the shopwas nearly empty, Moore continued to report for work.As was the case with the other probationary employeeswho continued to work during the strike, Moore came ineach morning but did not report to a particular supervi-sor. After he would report in, any foreman who needed'Par. 74 provides:Employees hired for the first time, and former employees rehiredafter their seniority has terminated, will be regarded as probationaryemployees for the first forty-five (45) working days of actual workfor the Company. Such period shall be considered as a trial period topermit the Company to determine such probationary employees' fit-ness and adaptability for the work required and during such proba-tionary period, the Company shall have the exclusive right to termi-nate such employees without the action being subject to review. Pro-bationary employees continued in the service of the Company afterthe completion of forty-five (45) days of actual work shall receivefull continuous service credit from the date of original hiring.help would then assign him to whatever job he wasqualified to do. As a result, Moore moved from job tojob throughout the plant.While Moore received no formal evaluations from Re-spondent's supervision during his probationary period, hedid receive or hear comments from supervisors whichled him to believe he was doing an acceptable job. Hereceived no adverse comments from anyone concerninghis work. In mid-December, Moore heard Studdard, towhom he had originally been assigned, state to anotherforeman, Roland Buechner, that he was a hard worker. '"I credit Moore's testimony that, just before Christmas,Jeffery handed him his paycheck, informed him of thedays on which the plant would be closed during Christ-mas week, and told Moore he appreciated the goodwork he was doing and the way he and the other proba-tionary employees were jumping from job to job. Short-ly after the first of the year, Studdard had a brief con-versation with Moore in front of the supervisor's office.He told Moore that he was a good employee and wouldlike to see him continue to work for G & H after hisprobationary period was completed. He went on to saythat there were two kinds of union members, a votingmember and a nonvoting member, and told Moore thathe could still join the Union as a nonvoting member.Then he asked if Moore was going to join the strike orcontinue working. Moore said that he had not made uphis mind, whereupon Studdard told him that he wouldtalk with him again at the end of the week. Shortlythereafter, Moore reported this conversation to Vance.Vance informed him that he had only one choice, whichwas to join the Union. Moore told Vance he knew hehad to join because he had previously been a unionmember and knew that he had to join in order to workat G & H because it was a "closed shop."On Moore's final day of employment, he was workingfor Vance and was assigned to rivet 3-inch clamps. Laterin the day, he switched jobs. About 3 p.m. Vance toldhim to finish out his day sweeping but informed Moorethat he had a "hot job" for him to do the followingmorning. Moore testified without contradiction that theincentive rate which he earned for that day was 169 per-cent. At the end of the day, Studdard informed Moorethat the Company was going to let him to because hehad not "lived up to the Company's expectations."Moore objected and questioned Studdard as to what hehad done wrong. Studdard simply replied that he wasunsatisfactory and said nothing more. Moore then spokewith Vance and told Vance that he had just been fired.Vance's reaction was, "You've got to be kidding,"adding that he was beginning to get fed up with the waythings were being run and was thinking about getting outhimself.Mortenson was hired by Respondent as a sweeperabout the same time that Moore was hired. He wasplaced on the second shift and was later transferred tothe first shift after the strike began. He continued towork during the strike and was assigned to various jobs,including the loading dock and operating the punch'° Studdard, who is still a foreman for Respondent, did not testify.302 G & H PRODUCTS, INC.press. Like Moore, Mortenson received no formal evalu-ations, either oral or written, during his probationaryperiod. However, in November, both Buechner andForeman David "Skip" Ritchie told him that he wasdoing a pretty good job. 1 I credit Mortenson's testimonythat, on the final workday before the Christmas holiday,Jeffery gave him his paycheck and thanked him for allthe good work he was doing. At no time did Mortensonreceive any unfavorable comments concerning his work.Before coming to work for Respondent, Mortenson hadbeen a member of a Machinists local other than Lodge34. He brought his withdrawal card from that local towork and asked a Lodge 34 steward, Chip Pabrelski,whether the card was any good and whether it wouldsave him from paying another initiation fee. Pabrelski didnot know because the card was 3 years old so he askedBuechner. Buechner, a former union member, looked atthe card and said he did not know either, but suggestedto Mortenson that he turn the card in and see what hap-pened.Just before New Year's, Jeffery again passed out pay-checks and, in the course of handing one to Mortenson,asked him if he had any difficulty getting through thepicket line. Mortenson replied no, whereupon Jefferystated that the Company realized that, if he were not aprobationary employee, he would be out on the picketline with the rest of the employees. On January 7, at theend of the shift, Buechner informed Mortenson that hewas being terminated. Mortenson asked if he had doneanything wrong. Buechner simply replied that "unsatis-factory work performance" was the official reason. As inthe case of Moore, this was the first time Mortenson hadreceived any adverse comments regarding his work.On November 1, 1979, Jack Gerber was hired byForeman Ritchie as a lathe operator and went to workon an engine lathe. Gerber had several years of machineshop experience and had been a member of a Machinistslocal other than Lodge 34. Ritchie testified that, whileGerber had told him that he had 7 years' experience as asetup man and leadman, he was inexperienced in oneaspect of setup work; namely, tool grinding. During thefirst month of his employment, Gerber made a mistakeon one occasion by running an order of extensions whichwere shorter than the specification. Ritchie told him tobe careful about his measurements. On another occasion,Gerber had his tools set wrong when he ran a reducerand was told he was not grinding his tools properly. Rit-chie also spoke with him on another occasion aboutbeing low on the efficiency list for certain incentive jobsthat he was running. However, during the last week ofhis employment, he ran one job at 180 percent of the in-centive rate. nSDuring one conversation, Ritchie asked Gerber whathe was going to do when his 45 days were up. Gerberreplied that he would have to join the Union and go outwith the rest of the union members. (Gerber in fact had1 Buechner did not testify at the hearing. Ritchie admits making thisstatement but says his remarks were limited to a specific cleanup job towhich Mortenson was assigned.'" It should be noted that incentive jobs at Respondent's plant wereusually rated so that normally an employee was expected to work at 120percent of the rate, not at 100 percent.executed a Lodge 34 checkoff authorization on Novem-ber 7 and had turned it into Respondent.) Ritchie repliedthat he understood Gerber's point of view.On January 7, Zanella spoke with Ritchie and askedhim whether he thought Gerber should be retained ordischarged. Ritchie said that Gerber had not made anyprogress in grinding tools, so Zanella told Ritchie that heshould be discharged. Ritchie then informed Gerber atthe end of the shift that he was being fired for unsatisfac-tory performance.After the end of the shift on January 7, after it becameknown that Moore, Mortenson, and Gerber had beenfired, Vance voiced to other foremen his personal amaze-ment at this action, saying that he did not know what theCompany expected "from these guys because they couldnot have done any more." Studdard simply said that hehad fired Moore because "they told him to do it."On the following morning, Suzanne Westphal reportedto work as usual. Westphal was a salaried clerk in theoffice shop and had been hired in early November at thesame time that the three alleged discriminatees, whowere discharged on January 7, had been hired. She wasnot covered by the provisions of the collective-bargain-ing agreement between Lodge 34 and Respondent.Before the strike began, her job was to post amountsnoted on work production cards and to do typing as re-quested. After the strike began, this work dried up soWirtz assigned her to do production work. She workedregularly during the strike and, on various occasions, op-erated the cone machine, the polishing machine, and thedrill. On January 8, the day following the discharges ofMoore, Mortenson, and Gerber, she reported to work asusual about 7:30 a.m. About 9:30 a.m., Vance told her torun the cone machine and she refused. She told him thatshe was upset about the discharge of the three probation-ary employees and stated that she was not going to runany more machines as a protest against the discharges.Her refusal was immediately brought to the attention ofZanella, who told her that he was surprised by her atti-tude. She said she was fed up with just getting thanks atthe end of the week for the production work she wasdoing (she received no incentive pay) but added that shewas not quitting. Zanella told her that she might as wellcollect her belongings. She told Zanella that she wouldbe glad to do the office work she was hired to do and, ifhe could find some for her to do, she would do it,adding that there were plenty of girls in the front officewho could be asked to run the machines. Zanella repliedthat there was enough work in the front office to keepthat clerical force busy. She also told Zanella that shecould not understand why the three probationary em-ployees had been fired and she was disgusted by thisevent. Zanella then fired Westphal.While all production employees who went on strikewere permitted to return to work on January 22 to theextent that jobs were then available, reinstatement wasnever offered to the four individuals who were dis-charged on January 7 and 8.303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. ANALYSIS AND CONCLUSIONSA. Deferral to the Arbitrator's Award Concerning theHuber DischargeShortly before the hearing opened, one of the issuesframed by the complaint in this case, the discharge ofThomas Huber, was resolved under the grievance ma-chinery established by the parties herein. The arbitratorto whom the grievance was referred found that Huberwas disciplined for insubordination, not for exercising hisfunctions as a shop steward in a vigorous but lawfulmanner. The arbitrator then went on to do what theBoard may not do-he evaluated the discharge in lightof Huber's service and other surrounding circumstances,found the penalty imposed upon him did not fit the in-fraction, and ordered Huber reinstated but without back-pay. Respondent complied with the award and offered toput Huber back to work.The General Counsel urges that the Board should notdefer to this award because it did not fulfill the require-ments of the Board's Decision in Spielberg ManufacturingCompany, supra, and specifically because the arbitratordid not address the unfair labor practice which is thegravamen of the General Counsel's complaint. The con-tention is without merit. The requirement that, in orderto be worthy of deferral, an arbitration award must spe-cifically address the merits of the unfair labor practice al-leged by the General Counsel has been the subject of nu-merous and varying Board decisions. See Raytheon Com-pany, 140 NLRB 883 (1963); Electronic ReproductionService Corporation, et aL, 213 NLRB 758 (1974); AtlanticSteel Company, 245 NLRB 814 (1979); Suburban MotorFreight, Inc., 247 NLRB 146 (1980). The most recentpronouncement on this subject indicates that, before theBoard will defer to an arbitration award and deem it tobe in consonance with the purposes and policies of theAct, the arbitrator must actually address and resolve theunfair labor practice at issue in the complaint case. BayShipbuilding Corporation, 251 NLRB 809 (1980). He maynot leave the question to inference or merely touch uponit in passing.In this case, both parties argued to the arbitrator theirrespective contentions as to whether the discharge ofHuber was an unfair labor practice prompted by his ac-tivities as shop steward in presenting a grievance. CitingMidwest Precision Castings Company, 244 NLRB 597(1979), the arbitrator found that Huber's comments advo-cating a refusal by employees to obey orders were out-side the umbrella of protection afforded to a shop ste-ward by Section 7 of the Act and concluded that he wasguilty of insubordination. Having addressed and resolvedquestion which the General Counsel raised in the com-plaint in this case, the arbitrator clearly complied withthe requirements laid down by Spielberg and its most ex-acting progeny. Accordingly, I will defer to his award inthis case and dismiss that portion of the complaint relat-ing to the discharge of Thomas Huber.Having deferred to the award of the arbitrator insofaras it resolves the rights and remedies of Huber, a ques-tion remains as to whether I must also defer to therationale underlying this award insofar as it has a chainreaction effect on the rights and remedies of other discri-minatees in this case who were not before the arbitratorand who, under the terms of the contract, could nothave sought relief under its grievance machinery. " Withrespect to these individuals, Respondent presents an ar-gument which has tight internal consistency and whichproceeds in a series of syllogisms which do honor toAristotelian logic. Respondent argues that, if, as the arbi-trator found, Huber was disciplined for cause, the strikewhich followed must have been unprotected by the Actbecause it violated the terms of a no-strike clause whichwas then in full force and effect. Ergo, anyone else whowas disciplined for participating in the strike, or whowas disciplined because Respondent thought he mightparticipate in the strike, could have no better standingthan the original strikers themselves. Ergo, even if otheremployees were fired because they looked longingly atthe unprotected picket line, such activities must necessar-ily be unprotected, so the complaint must be dismissed asto them as well. For purposes of this Decision, I will notgo behind the arbitrator's findings as to Huber and willassume, without deciding, that the strikers who walkedout on December 4 to protest the Huber discharge werenot unfair labor practice strikers but were violating theprovisions of the no-strike clause. However, I will notfollow Respondent's chain of logic to the ultimate con-clusions urged upon me because as is more fully devel-oped later, to follow this course would result in expand-ing the scope of the no-strike clause beyond the plainand normal meaning of its words to the detriment ofother individuals who were without recourse under thecontract here in question.B. The Reasons for the January 7 DischargesMoore, Mortenson, and Gerber were discharged onthe same day for the same reason-unsatisfactory per-formance. To fill their places, Respondent hired newprobationary employees who could be relied upon towork at least 45 days despite the fact that the plant wasbeing picketed. In Moore's case, the nature of his unsatis-factory performance was not made clear to him at thetime of his discharge nor was it clarified at the hearing inthis case. The purpose of a probationary period is to de-termine the fitness and aptitute of an individual tobecome a permanent employee. Moore was told at theoutset of his employment that he would be evaluatedonce a week. There is testimony in the record from amanagement witness that Respondent frequently, thoughnot always, makes written evaluations of probationaryemployees. None was made respecting Moore or any ofthe others who were discharged with him, and at notime during this testing period was Moore given any in-dication that his performance was other than satisfactory.In fact, on more than one occasion Moore was told, orheard, that supervisors at the plant regarded him as a sat-isfactory employee. His termination on January 7 forpoor performance was both abrupt and unexpected, notonly by himself but also by one of the foremen for" Discriminatees Moore, Mortenson, and Gerber were probationaryemployees and could not grieve their discharges. Westphal wa not in thebargaining unit and could claim no rights of any kind under the contractgiving rise to the arbitrator's jurisdiction.304 G & H PRODUCTS, INC.whom he was working. Vance expressed not only toMoore but to others his amazement and displeasure withwhat higher management officials had done with respectto all three discriminatees.Like the other two who were fired on January 7,Moore worked under unusually stressful conditions afterthe beginning of the strike. Not only did he have tocross the picket line-something that apparently bothsides to the dispute expected he would do during his pro-bationary period-but he was thrown into a variety ofjobs with little or no training and performed them withscant supervision. His ability to perform well under suchunusual circumstances was recognized by Jeffery. Just afew days before his discharge, one of his supervisors,Studdard, told him that he would like to see him contin-ue with the Company after the completion of the proba-tionary period which would soon be coming to an end.On the same occasion that Studdard told Moore hewould like to see him stay on, Studdard also asked him ifhe was going to join the strike when his 45 days werecompleted. In and of itself, a question such as this maywell be justified, in that an employer has the right tomake inquiry of its employees as to whether they will orwill not work during a strike so that it can gauge itsmanning requirements. Mosher Steel Company, 220NLRB 336 (1975); Banker's Dispatch Corporation, 233NLRB 300 (1977). However, Studdard went beyond asimple inquiry. He told Moore on this occasion thatthere were two kinds of union members, voting membersand nonvoting members, and informed Moore that hecould join the Union under the applicable union-securityclause and still remain a nonvoting member. This asser-tion by Studdard, namely, that there are two classes ofunion membership, was merely an oblique way of tellingMoore that he did not have to be an active or enthusias-tic union member, despite the contractual requirementthat he join Lodge 34 as a prerequisite of continued em-ployment, and was an encouragement by Studdard, cou-pled with the interrogation noted above, to be a uniondissident. Accordingly, I regard Studdard's remarks,when viewed all together, to constitute unlawful interfer-ence with rights protected by Section 7 of the Act and aviolation of Section 8(a)(l1).Respondent's witnesses admitted on the stand that theyfully expected all probationary employees to join thepicket line in front of the plant as soon as their proba-tionary periods were completed. They timed the dis-charges of these individuals to coincide with this antici-pated event. As to Moore, Respondent's assertion at thetime of his termination, as well as at the hearing, to theeffect that he was an unsatisfactory employee contradict-ed evaluations of his work that had been expressed tohim on earlier occasions. I reject, as untenable andabsurd, the testimony of Ritchie that the he did not tellMoore or Mortenson during their probationary periodsthat they were performing in an unsatisfactory mannerbecause he simply wanted to watch them perform with-out management prompting in order to see how theypaced themselves. Such a contention is at odds withother management testimony that written evaluationswere sometimes given to probationary employees andalso contradicts what Moore was told when he washired in; namely, that he would be evaluated once aweek. Ritchie's statement, if regarded as an actual state-ment of company practice and not merely a hastily con-trived response to an embarrassing question, would alsomean that Respondents probationary period was a shambecause, as Ritchie was forced to admit, if new employ-ees were not told during this period what their short-comings were, they would have no way of knowing ifthey were living up to the Company's expectations. Inlight of these considerations, I conclude that Moore wasnot actually discharged on January 7 because of unsatis-factory performance. Respondent's contention in thisregard is pretextual. Moore was in fact discharged be-cause Respondent anticipated that, in a few days, whenhis probationary period was completed, he would jointhe other employees who were engaged in a strike andwere then picketing Respondent's plant.I come to the same conclusion with respect to Morten-son, whose discharge followed the same fact pattern dis-cerned in Moore's case. Mortenson was hired and firedat the same time as Moore. He was initially hired for thesame type of menial labor but was assigned to a varietyof jobs which he performed without adverse commentduring the strike. He was never formally evaluated in thecourse of his employment. What comments he did re-ceive during this period of time were made orally bymanagement representatives and were favorable. It wasnot until he was fired that Mortenson was told that hiswork was unsatisfactory, and even then he was given noparticulars. First level supervisors, who were in the bestposition to observe his day-to-day performance, did notshare the view of higher management that Mortensonwas an unsatisfactory employee and made comments in-dicating that they were unable to account for this unfa-vorable evaluation. Respondent knew that Mortensonhad been a member of a Machinists local when workingfor another employer and, as in the case of Moore, itfully expected that he would join the other union mem-bers on the picket line as soon as his probationary periodwas completed and he could look to the contract griev-ance machinery for protection. For these reasons, I be-lieve that Respondent's asserted reason for dischargingMortenson was pretextual and conclude that, in fact, itdischarged him because it anticipated that he would soongo on strike.Gerber's case is a little closer than the cases of Mooreand Mortenson but does not require a different result.Gerber was hired at 10 cents more per hour than the rateoffered to Moore and Mortenson because Gerberclaimed to have experience as a machinist. Apparently hewas not experienced in all of the facets of Respondent'soperation and was told on two occasions early in his em-ployment about certain minor deficiencies which hadbeen observed in his performance. However, his lack ofexperience or proficiency in the particular skills requiredby the Respondent did not prevent him from obtaining ahigh incentive rate during the week immediately preced-ing his discharge.Gerber was a union member and had executed acheckoff authorization shortly after coming to work forRespondent. Not long before he was fired, Gerber was305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterrogated by Ritchie concerning what he planned todo when his probationary period was over. Gerber can-didly told Ritchie that he thought he would go out onstrike along with the rest of the employees. Like Mooreand Mortenson, Gerber was given no formal evaluationsat any time during the probationary period, althoughpresumably a probationary period is a time when suchevaluations are most critical. Even when work deficien-cies had been noted early on in his employment, Gerberwas given no warning that he would be discharged if hedid not improve. In light of these factors, I conclude thatthe reason asserted for his discharge was pretextual andthat Gerber, like Moore and Mortenson, was dischargedon January 7 because Respondent anticipated that he toowould soon be on strike.C. The Legal Character of the Discharges of Moore,Mortenson, and GerberThe conclusion that Moore, Mortenson, and Gerberwere in fact discharged because Respondent anticipatedthat they would soon go on strike, and not because ofdeficiencies in their job performances, does not disposeof the legal issue raised on their behalf in the complaint.Indeed, this factual conclusion pushes us squarely intothe thorniest legal question in this case. It is well estab-lished that the discharge of an employee which is effec-tuated because an employer anticipates that he may orwill go on strike constitutes a violation of Section 8(a)(l)and (3) of the Act. Appalachian Power Company, 204NLRB 184 (1973), enfd. 490 F.2d 140 (4th Cir. 1974);Don Brentner Trucking Co., Inc., 232 NLRB 428 (1977).However, Respondent argues that this general proposi-tion has no application to the facts of this case becausehere the underlying strike is an unprotected strike, calledby employees who were acting in violation of a no-strikeclause, so anyone who acts in concert or participationwith the strikers can have no better standing than theydo. In support of its contention Respondent cites R-WService System, Inc., 243 NLRB 1202 (1979), a casewhich in turn found support in the Board's earlier Deci-sion in Bechtel Corporation, 170 NLRB 1128 (1968).In R-WService System, the Board held that an employ-er was lawfully entitled to discharge an employee whenit learned that he had participated in an unprotectedwildcat strike while employed by another company, be-cause the strike in question was unprotected so any dis-charge prompted by such unprotected activity, remote intime though it may be, could not fall within the ambit ofSection 7 of the Act. In Bechtel, the Board found that anemployer was legally entitled to deny employment to anapplicant who had previously instigated an unprotectedstrike among the respondent's own employees. Cf. TheNewark Morning Ledger Co. d/b/a Newark Star Ledger,232 NLRB 581 (1977). In my view, these cases are notcontrolling here and, if applied here to determine therights and remedies as to Moore, Mortenson, andGerber, would serve to enlarge the scope of the no-strikeclause involved in this dispute beyond the plain and ob-vious meaning of its terms.The pertinent provision in the contract between Lodge34 and Respondent stated that "the Company agrees thatthere will be no lockout, and the Union agrees that therewill be no strike, slowdown, or stoppage during the lifeof this contract." The no-strike clause did not providethat there will be no threatened, rumored, or anticipatedstrike during the life of the agreement. Its languagespoke in terms of actual, not possible, events and did notprohibit scuttlebutt, surmise, or possible activity. It wasdesigned to protect Respondent against actual injury, notthreatened or possible injury. If, in fact, Moore, Morten-son, and Gerber had actually gone on strike and had ac-tually joined the other employees on the picket line, Re-spondent's reliance upon Bechtel and R- W Service Systemmight have a firmer foundation. However, these threemen never did anything to violate the terms of the con-tract. One of them suggested to a supervisor that hewould probably go out at the end of 45 days and theother two never took any definite stand, but Respondentherein would expand the language of the contract andthe statute relating to no-strike clauses to incorporate thecommon law doctrine of anticipatory breach. I know ofno case which goes so far.As indicated by Studdard's conversation with Moore,Respondent's concern with the activities of probationaryenployees went beyond mere curiosity about who wouldbe available for work. Respondent was interested in en-couraging flaccid, lackadasical support for the Union-"a non-voting member"-and was concerned lest addi-tional employees with militant attitudes gain a permanentplace on its payroll and the protection of the grievancemachinery, so it discharged these three employees be-cause it felt they were the kind of people who wouldstrike, not because they had ever done anything to vio-late the contract herein or any other contract. Accord-ingly, I conclude that the discharges of Moore, Morten-son, and Gerber were effectuated to discourage union ac-tivity generally, not merely participation in the strike athand, and as such violated Section 8(a)(1) and (3) of theAct.D. The Discharge of Suzanne WestphalWestphal was discharged on January 8 when she re-fused to do certain production work to which she hadbeen assigned during the strike. Westphal was not amember of the bargaining unit and was not restricted byany contractual limitations on her Section 7 rights. Shewas legally free to strike in protest of Huber's discharge,even if that discharge had been properly and lawfullymade, and her action would have been protected by theAct at any time it occurred, since the protest of lawfuldischarges is an economic strike with all the attendantrights which attach to such activity. See N.LR.B. v.John S. Swift Company, Inc., 277 F.2d 641 (7th Cir.,1960), and cases cited therein. The fact that Westphalmight have waited from December 4 to January 8 toengage in such activity is immaterial.It is also quite immaterial that others who were pro-testing the Huber discharge might have been engaging inunprotected activity. Her legal standing to strike is de-rived from statute and from the purposes she had instriking, not from the status of others who might havebeen contractually prohibited from doing the same thing.Any other rationale would simply serve to extend to306 G & H PRODUCTS, INC.Westphal, a nonunit employee, the terms, conditions, andrestrictions found in a contract which did not cover heremployment. As a stranger to this contract, she was notbound by its provisions. Hoffman Beverage Company, 163NLRB 981 (1967).However, the facts of this case clearly demonstratethat her refusal on January 8 to do work which she hadbeen doing without objection until that time clearly indi-cates that her action was designed to protest the dis-charges of Moore, Mortenson, and Gerber which hadtaken place the previous afternoon. Her statement toVance makes this fact quite explicit. If, as found herein,Moore, Mortenson, and Gerber were discharged in viola-tion of the Act, it follows that Westphal was more thanan economic striker, namely, an unfair labor practicestriker, and should enjoy the broader protection whichthe Act gives to such individuals.The last string in Respondent's bow relating to West-phal is that her activity, even if it be protected in termsof object, was not protected in terms of method and didnot constitute concerted activity but was merely theaction of a single employee. Westphal informed Zanellathat she was not quitting. She also told him that shewould continue to do any clerical work which was as-signed to her and for which she was originally hired.What she refused to do from that time on was the bar-gaining unit work of running production machines.There was nothing intermittent or "stop-and-go" aboutthis announcement. With respect to the other aspects ofher announcement, the Board has held in several casesthat clerical employees are engaged in protected concert-ed activities when they refuse to cross a picket line orwhen they refuse to do struck work while expressing awillingness to continue to perform their regular clericalchores. The Cooper Thermometer Company, 154 NLRB502 (1965); Valmac Industries, Inc., 217 NLRB 580(1975); General Tire & Rubber Company, 190 NLRB 227(1971); N.L.R.B. v. Peter Cailler Kohler Swiss ChocolatesCompany, Inc., 130 F.2d 503 (2d Cir. 1942); N.L.R.B. v.Southern Greyhound Lines, Division of Greyhound Lines,Inc., 426 F.2d 1299 (5th Cir. 1970). If Zanella had noclerical work for Westphal to do on January 8, he mightlawfully have laid her off until such work resumed, butwhen he fired her for engaging in a strike to protest anunfair labor practice, he violated Section 8(a)(1) and (3)of the Act. I so find and conclude.Upon the foregoing findings of fact and upon theentire record herein considered as a whole, I make thefollowing:CONCLUSIONS OF LAW1. Respondent, G & H Products, Inc., is now and at alltimes material herein has been engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Lodge 34, International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor organiza-tion within the meaning of the Act.3. By discharging Daniel Moore, Michael Mortenson,Jack Gerber, and Suzanne Westphal because of theirunion sympathies or because they engaged in union ac-tivities, Respondent herein violated Section 8(a)3) of theAct.4. By the acts and conduct set forth above in Conclu-sion of Law 3, and by interfering with the protectedrights of employees by interrogating them while urgingthem to become inactive union members, Respondentherein violated Section 8(a)(1) of the Act.5. The Board will defer to the determination of arbi-trator Neil M. Gunderman relating to the discharge ofThomas Huber.6. The aforesaid unfair labor practices have a close, in-timate, and adverse effect on the free flow of commerce,within the meaning of Section 2(6) and 2(7) of the Act.REMEDYHaving found that Respondent herein has engaged incertain unfair labor practices, I will recommend that itbe required to cease and desist therefrom and to takecertain affirmative action designed to effectuate the pur-poses and policies of the Act. The recommended orderwill also provide that the Respondent be required tooffer reinstatement to Daniel Moore, Michael Morten-son, Jack Gerber, and Suzanne Westphal, and that it berequired to make them whole for any loss of pay orbenefits which the have suffered by reason of the dis-criminations found herein, to be computed according tothe Woolworth formula,"4with interest thereon assessed atthe adjusted prime rate used by the U.S. Internal Reve-nue Service for tax payments. Olympic Medical Corpora-tion, 250 NLRB 146 (1980); Isis Plumbing & Heating Co.,138 NLRB 716 (1962). I will also recommend that Re-spondent be required to post a notice, advising its em-ployees of their rights and of the remedy in this case.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record herein considered as awhole, and pursuant to Section 10(c) of the Act, I makethe following recommended:ORDER 'The Respondent, G & H Products, Inc., and its offi-cers, supervisors, agents, successors, and assigns, shall:i. Cease and desist from:(a) Coercively interrogating employees and interferingwith their Section 7 rights by asking them to become in-active union members.(b) Discouraging membership in and activities onbehalf of Lodge 34, International Association of Machin-ists and Aerospace Workers, AFL-CIO, or any otherlabor organization by discharging employees or other-wise discriminating against them in their hire or tenure.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act."F W. Woolworth Company, 90 NLRB 289 (1950).'5 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative actions designed toeffectuate the purposes and policies of the Act:(a) Offer to Daniel Moore, Michael Mortenson, JackGerber, and Suzanne Westphal full and immediate rein-statement to their former or substantially equivalent em-ployment, without prejudice to their seniority or to otherrights which they previously enjoyed, and make themwhole for any loss of pay suffered by them by reason ofthe discriminations found herein, in the manner describedabove in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at Respondent's Kenosha, Wisconsin, place ofbusiness copies of the attached notice marked "Appen-dix."'6Copies of said notice, on forms provided by theRegional Director for Region 30, after being duly signedby a representative of Respondent, shall be posted imme-diately upon receipt thereof, and shall be maintained byRespondent for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."Insofar as the complaint alleges matters which havenot been found to be violations of the Act, the complaintis hereby dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate employeesand interfere with their Section 7 rights by suggest-ing to them that they become inactive union mem-bers.WE WILL NOT discourage membership in and ac-tivities on behalf of Lodge 34, International Associ-ation of Machinists and Aerospace Workers, AFL-CIO, or any other labor organization, by discharg-ing employees or otherwise discriminating againstthem in their hire or tenure.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of rights guaranteed them by Section 7 ofthe Act.WE WILL offer full and immediate reinstatementto Daniel Moore, Michael Mortenson, Jack Gerber,and Suzanne Westphal to their former or substan-tially equivalent positions, and WE WILL make themwhole for any loss of pay or benefits which theyhave suffered by reason of the discriminations prac-ticed against them, with interest.G & H PRODUCTS, INC.308